    Case 20-03195-sgj Doc 51 Filed 05/19/21                  Entered 05/19/21 22:05:47             Page 1 of 3




SIDLEY AUSTIN LLP
Penny P. Reid
Paige Holden Montgomery
Juliana L. Hoffman
2021 McKinney Avenue
Suite 2000
Dallas, Texas 75201
Telephone: (214) 981-3300
Facsimile: (214) 981-3400

Matthew A. Clemente (admitted pro hac vice)
Dennis M. Twomey (admitted pro hac vice)
Alyssa Russell (admitted pro hac vice)
One South Dearborn Street
Chicago, Illinois 60603
Telephone: (312) 853-7000
Facsimile: (312) 853-7036


                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION


                                       )
In re:                                 )                               Chapter 11
                                       )
HIGHLAND CAPITAL MANAGEMENT, L.P., 1 )

                  Debtor,              )                               Case No. 19-34054-SGJ11
                                       )
OFFICIAL COMMITTEE OF UNSECURED        )
CREDITORS,                             )
                  Plaintiff,           )
                                       )
       vs.                             )
                                                                       Adversary Proceeding No. 20-03195
                                       )
CLO HOLDCO, LTD., CHARITABLE DAF       )
HOLDCO, LTD., CHARITABLE DAF FUND, LP,
HIGHLAND DALLAS FOUNDATION, INC., THE )
DUGABOY INVESTMENT TRUST, GRANT        )
JAMES SCOTT III IN HIS INDIVIDUAL      )
CAPACITY, AS TRUSTEE OF THE DUGABOY )
INVESTMENT TRUST, AND AS TRUSTEE OF
                                       )

1
 The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service address
for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.
                                                         1
 Case 20-03195-sgj Doc 51 Filed 05/19/21             Entered 05/19/21 22:05:47     Page 2 of 3



THE GET GOOD NONEXEMPT TRUST, AND                      )
JAMES D. DONDERO,                                      )
                      Defendants.                      )



             THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS’
              WITNESS AND EXHIBIT LIST FOR MAY 20, 2021 HEARING

       The official committee of unsecured creditors (the “Committee”) of Highland Capital

Management, L.P. (the “Debtor”), submits the following witness and exhibit list (the “Witness and

Exhibit List”), and designates the following exhibits in connection with the Official Committee of

Unsecured Creditors’ Motion To Stay the Adversary Proceeding for Ninety Days [AP Docket

No. 46], set for hearing at 9:30 AM (Central Time) on May 20, 2021.

       A.      Witnesses

               1.     Marc S. Kirschner.

               2.     Any witnesses called or designated by any other party.

               3.     Any impeachment or rebuttal witnesses.

       B.      Exhibits

 No.                               Exhibit                               Offered      Admitted
  1.    All exhibits necessary for impeachment purposes.
  2.    Any other document entered or filed in the above-styled
        bankruptcy case and adversary proceeding, including any
        exhibits thereto.
  3.    Any and all documents identified or offered by any other
        party.


                          [Remainder of the Page Intentionally Left Blank]




                                                 2
Case 20-03195-sgj Doc 51 Filed 05/19/21       Entered 05/19/21 22:05:47   Page 3 of 3




Dated: May 19, 2021                SIDLEY AUSTIN LLP
       Dallas, Texas               /s/ Paige Holden Montgomery
                                   Penny P. Reid
                                   Paige Holden Montgomery
                                   Juliana L. Hoffman
                                   2021 McKinney Avenue
                                   Suite 2000
                                   Dallas, Texas 75201
                                   Telephone: (214) 981-3300
                                   Facsimile: (214) 981-3400

                                   Matthew A. Clemente (admitted pro hac vice)
                                   Dennis M. Twomey (admitted pro hac vice)
                                   Alyssa Russell (admitted pro hac vice)
                                   One South Dearborn Street
                                   Chicago, Illinois 60603
                                   Telephone: (312) 853-7000
                                   Facsimile: (312) 853-7036

                                   COUNSEL FOR THE OFFICIAL COMMITTEE OF
                                   UNSECURED CREDITORS




                                          3
